DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2020 has been entered.

Response to Arguments
Due to the amendments, arguments are rendered moot in regards to the new grounds of rejection established below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system. Claims 11-20 are related to a method. Accordingly, claims 1-20 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for using a computer having a memory and a central processing unit to select a cohort for use in observational tests, the system comprising: 
the computer is configured to: 
configure a phenotype vector structure based on cohort definitions using a common format and fields in a plurality of patient, medical, and claims databases, wherein the common format is used by a plurality of scientific groups and does not require knowledge of structures of the plurality of patient, medical, and claims databases; 

a field to uniquely associate the phenotype vectors to a patient, 
a plurality of demographic fields, each to describe a respective demographics aspect of the patient, 
a calculated field to describe information related to the patient that requires calculation, 
a plurality of phenotype-based fields to indicate relevance of a respective phenotype-based dimension to the patient, and 
a child phenotype vector to recursively define a phenotype-based field; and 
select two or more of the plurality of phenotype vectors that are within a predetermined error from the configured cohort definitions to form the cohort.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because grouping patients together and forming cohorts can be made by considering information such as respective demographics, information related to the patient that requires calculation, phenotypes dimensions such as indicating the patient has a certain disease or not, and a description defining a phenotype-based field. When considering these factors, patients that closely resemble the cohort definitions as defined above (within a certain threshold of error) can be selected to be part of the cohort for observational tests.  These steps are observations and judgements that can be performed mentally in the human mind and with the aid of pen and paper. 



Accordingly, the claim as a whole recites at least one abstract idea. The abstract idea recited in claims 1-10 is similar to that of claims 11-20.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 2 further describes the abstract idea of identifying patients for a cohort study. Claims 3, 4, and 8-10 further describe the features that are used to determine patients place in the cohort. Claims 6 and 7 further describes how the error used in the abstract idea is constructed.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”



A system for using a computer having a memory and a central processing unit (mere computer implementation as noted below, see MPEP 2106.05(f)) to select a cohort for use in observational tests, the system comprising: 
the computer is configured to (mere computer implementation as noted below, see MPEP 2106.05(f))): 
configure a phenotype vector structure based on cohort definitions using a common format and fields in a plurality of patient, medical, and claims databases, wherein the common format is used by a plurality of scientific groups and does not require knowledge of structures of the plurality of patient, medical, and claims databases (general linking to a technological environment as noted below, see MPEP 2106.05(h); 
build, using the phenotype vector structure  phenotype vectors to be reusable across multiple studies, wherein the configured phenotype vector structure includes (general linking to a technological environment as noted below, see MPEP 2106.05(h): 
a field to uniquely associate the phenotype vectors to a patient (general linking to a technological environment as noted below, see MPEP 2106.05(h), 
a plurality of demographic fields, each to (general linking to a technological environment as noted below, see MPEP 2106.05(h) describe a respective demographics aspect of the patient, 
a calculated field to (general linking to a technological environment as noted below, see MPEP 2106.05(h) describe information related to the patient that requires calculation, 
a plurality of phenotype-based fields to (general linking to a technological environment as noted below, see MPEP 2106.05(h) indicate relevance of a respective phenotype-based dimension to the patient, and 
a child phenotype vector to (general linking to a technological environment as noted below, see MPEP 2106.05(h) recursively define a phenotype-based field; and 
select two or more of the plurality of phenotype vectors that are within a predetermined error from the configured cohort definitions to form the cohort.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a system having a computer having memory and a central processing unit, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of the use of constructing a vector structure in a Euclidean space, the Examiner submits that this additional limitation does no more that general link the use of the abstract idea to a particular technological environment of a vector structure because it is 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to select a patient cohort, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, claim 5 recites the error to be that of a Euclidean metric, which is part of the vector field environment.
 


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a system having a computer having memory and a central processing unit, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f) and (d)(II)).

Regarding the additional limitation of the use of constructing a vector structure in a Euclidean space, the Examiner submits that this additional limitation does no more that general link the use of the abstract idea to a particular technological environment of a vector structure because it is merely an incidental or a token addition to the claim that does not alter or affect how the steps of the least one abstract idea are performed (see MPEP 2106.05(h)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Related Prior Art
The following prior art has been considered as to be relevant, however have not been used in the above rejections:

US 2014/0257847 A1 to Hu et al. teaches of pattern analysis on medical record databases to detect a frequency of patterns for medical events by use of multidimensional vectors, however does not teach of cohort formation using the vector fields and correlation between phenotype vectors.

Foreign patent document CA 2732171C to Costa et al. teaches of the use of support vector regression to determine correlations between clinical features to predict an outcome of a cohort of patients, however does not teach of cohort formation and using a phenotype vector with fields from a phenotype vector structure.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner invites the applicant to set up an interview to discuss potential options to attempt to advance prosecution.  Interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686